Title: From Thomas Boylston Adams to William Meredith, 26 February 1804
From: Adams, Thomas Boylston
To: Meredith, William



Dear Sir.
Quincy 26th: February 1804.

I had the pleasure to receive your letter in reply to mine in which I transmitted the Bank notes, which I am pleased to hear, got safe to hand, and I thank you for your prompt acknowledgment of their receipt. You will, I hope, excuse the trouble I may give you, by making you the organ of my communications, to our friend Dennie, as there are prudential reasons, for not using the privilege of a frank to the Editor of a paper. I thank you kindly for the ample detail of the affray, which took place at Mr: Lewis’s house, with the causes which led to it &ca:. Without your communication I should not have understood the merits. We may exclaim with Pope, “What dire effects, from trivial causes spring!” and it will be fortunate if we have not to add—“Of woes unnumber’d heavenly Goddess Sing.” I very much regret the share, which my friend Cadwalader took in this business, and I believe with you, that he was hurried away, by the force of unexpected circumstances. The intemperance of Esmonde deserved chastisement, but the place and time were ill-chosen. I apprehend, that the feuds excited by these events will be unpleasant in their consequences. Young Mr: Hare, is I believe more deserving of the epithet, which Tom Ross once applied to his brother Charles when he reported to Court what sort of an examination he stood. viz that, he answered very pest. This is the judgment I formed of the youth from a slight acquaintance.
It appears from C W Hare’s statement, that Mr: Cadwalader advised against acts of violence, after the scandalous public action & posting against Mr: John P Hare. I do not know what course I should have advised or pursued in similar circumstances, and therefore I am slow to condemn that which was followed, except as to time. As the ladies of Mr: Lewis’s family were the primary cause of the fuss— it was not perhaps worth while to be too delicate as to their feelings— they ought to witness the tendency of any improprieties on their part, as a salutary lesson for the future. However ill the outrage may sound at a distance— it seems to me that the provocation was great, but I do not exactly comprehend the species of etiquette introduced, as to who should fight with whom— They were all principals & all seconds, first or last, except Dr: Caldwell—this I call war, but whether Grotius treats of this species of hostilities, I do not remember.
We have just received tidings from Washington of war between two of the Ministerial party,— Alston & Randolph, which we hope will be followed by good consequences. The Magistrates, however, seem to have been uncommonly vigilant to prevent a further breach of the peace— Randolph is represented as losing ground among his party— Nature surely never intended he should occupy so much as he has, by the accidental dearth of talents on the majority side of the house of Representatives.— Louisiana will give trouble enough to its owners before long— Governor Claiborne will be displaced if he does not take care to tell more lies about the sentiments & feelings & habits of the new subjects over whom he is placed, than he has hitherto. Fifty years to understand the trial by Jury & a Representative government. This is a fair calculation— and yet, in less than two years, all the laws and the Constitution of the United States will go into complete operation there. It would seem, by some publications, particularly a letter said to be written to Mr: Gallatin, that all the mines & nearly all the land in the newly acquired purchase, have been sold by & to individuals since the transfer to the U S. The letter writer, in making his communication says—“you have no guess how the United States are cheated or imposed upon.” We Yankees have guessed all along, how we should be cheated in this business, but there are a good many among us, who are perfectly submissive & acquiescing under the fraud—
The Democrats have had a Caucus in Boston and agreed upon their candidates for the Offices of the State, at the ensuing election. These, they recommend, by an elaborate address to the people of Massachusetts, which you may find, almost verbatim, in the Aurora & other scandalous Chronicles, any time for five or six years past. It is, however, new fashioned, by the leader of the democrats of this State—one Barnabas Bidwell, for the purpose of suiting our shapes, though he manifestly got the pattern & measure from one A J Dallas of your State, a noted Taylor & dealer in such stuff. The dress will not become a State uniform— I think we are too strong for it yet.
My removal from among you, has thrown me out of professional employment for a time, but I expect to resume my pretentions as a lawyer, the approaching month. There will be little occupation in this line here, but there are other objects, which for want of better I shall be put upon, for it is a rule in this quarter that no man shall be idle if he be willing to work.
We have a pleasant society of Country gentleman here, who live in tolerable harmony & good fellow ship, and since my return we have formed a Saturday club & dine on Salt fish & potatoes and whatever else we can get, at each other’s houses. I have been often in Boston for a day or two together, and find in the family of our friend William Sullivan a substitute for the hospitality and friendship, which I enjoyed so often at your house. His wife, like yours, is a very clever fellow & she thinks me a clever fellow too, which is by no means unimportant in my estimate of the merit of others.
You will continue to foster our friend Dennie— He will ride out the tempest of ill luck, I verily believe, by perseverance. But he must be always upon deck and watchful against breakers & lee-way. I cannot yet make up my mind to write any thing for the paper, but I shall send him occasional selections &ca: My head and heart are too eagerly bent upon a favorite pursuit to think dispassionately, upon any thing— If you tell this to your wife, how she will laugh at my change of tone. No matter— I held out as long as I could, and I am yet doomed to a frightful delay, as irksome as it is discouraging.
Present me most affectionately to Mr: Abercrombie, and tell him, that when I am a king, he shall be my Arch bishop. My Royal title I left among my subjects, when I took leave of the Club.
To Mrs: Meredith I shall write, in good time— My female correspondence, in this region, engages as much time as I can devote to that department, at present.
Very sincerely, I am, your friend
T B Adams.
PS. Mr: Maxwell has a number of books, which I left with him for sale. I wish you would take and send them to Vendue, when opportunity offers, as I apprehend they will keep his shop too long, if left for private sale. There is a sett of Voltaire in 40 volumes, worth, I presume, as books sell in this Country 2 Dollars per vol. I shall be satisfied with one dollar & fifty Cents, if that can be had. There are 4 volumes of the Pennsylvania laws, which cost me 41 Dollars & a half— I was told Carey’s abridgment would prevent the sale of these, but I did not believe it. Raynal’s history of the European Settlements in the Indies—7 vols: worth a dollar per vol—though in french— How much can be obtained for them at public sale, we can only know by putting them up. Mr: Maxwell will consider this a sufficient order to deliver these books to you, on demand.

